Citation Nr: 9924617	
Decision Date: 08/30/99    Archive Date: 09/08/99

DOCKET NO.  96-22 476	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1. Whether new and material evidence has been submitted, 
which is sufficient to reopen a claim of entitlement to 
service connection for degenerative joint disease of the 
lumbosacral spine.  

2. Entitlement to service connection for a right upper 
extremity disorder.

3. Entitlement to compensable evaluations for scars from 
gunshot wound of the left lower leg and shell fragment 
wound of the left shoulder. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

The veteran and his son


ATTORNEY FOR THE BOARD

P. A. Kultgen, Associate Counsel


INTRODUCTION

The veteran had active service from May 1943 to September 
1945.  The veteran's service records indicate that he was 
awarded the Bronze Star Medal with Combat "V", and two 
Purple Heart Medals (a Gold Star presented in lieu of the 
second Purple Heart).  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a March 1996 decision from the Los Angeles, 
California, Department of Veterans Affairs (VA) Regional 
Office (RO), which denied service connection for degenerative 
joint disease of the spine, as no new evidence had been 
submitted to reopen the claim.  The veteran has also 
perfected an appeal to the January 1998 rating decision, 
which continued a noncompensable evaluation, for scars due to 
gunshot wound left lower leg and fragment wound to the left 
shoulder, and denied service connection for right shoulder 
and arm pain.  

In December 1998, the Board remanded the veteran's appeal to 
reopen the claim for service connection for degenerative 
joint disease of the lumbosacral spine to obtain VA records 
identified by the veteran at the September 1998 hearing.  

The Board notes that the veteran timely filed a notice of 
disagreement and substantive appeal on the issue of service 
connection for post-traumatic stress disorder (PTSD) as well.  
By rating decision in June 1999, the RO granted 
service connection for PTSD with a 30 percent evaluation, 
effective from February 23, 1996.  

The June 1999 decision represented a full grant of benefits 
sought with respect to the veteran's claim of entitlement to 
service connection for PTSD.  As the veteran did not express 
disagreement with the "down-stream" issue of the percentage 
evaluation assigned, such matter is not before the Board.  
See Grantham v. Brown, 114 F.3d 1156, 1158 (Fed. Cir. 1997); 
Barrera v. Gober, 122 F.3d 1030, 1032 (Fed. Cir. 1997); see 
also Holland v. Gober, 10 Vet. App. 433, 435 (1997) 
(per curiam).


FINDINGS OF FACT

1. By rating decision dated in April 1984, the RO denied 
service connection for degenerative joint disease of the 
lumbosacral spine.  The appellant was properly notified of 
that decision and he did not timely perfect an appeal.  

2. The evidence received subsequent to the April 1984 RO 
decision is not cumulative or redundant, bears directly 
and substantially upon the specific matter under 
consideration, and must be considered to fairly decide the 
merits of the claim.  

3. The record contains no competent medical evidence of a 
nexus between the appellant's current degenerative joint 
disease and any incident of service, including the 
reported injury to the lower back due to a concussion 
grenade.

4. The veteran experienced a right shoulder injury during 
service from which he has sustained disability.  

5. The veteran's scars of the left lower leg and left 
shoulder are not tender or painful and do not result in 
any limitation of function.  



CONCLUSIONS OF LAW

1. New and material evidence having been presented, the claim 
of entitlement to service connection for degenerative 
joint disease of the lumbosacral spine is reopened.  38 
U.S.C.A. § 5108 (West 1991), 38 C.F.R. § 3.156(a) (1998).

2. The claim of entitlement to service connection for 
degenerative joint disease of the lumbosacral spine is not 
well grounded.  38 U.S.C.A. § 5107(a) (West 1991).

3. The veteran has residual disability from a right shoulder 
injury that was incurred in his military service.  
38 U.S.C.A. §§ 1110, 1154, 5107 (West 1991); 38 C.F.R. 
§§ 3.303; 3.307, 3.309 (1998).

4. The criteria for a compensable rating for scars, due to 
gunshot wound of the left lower leg and fragment wound of 
the left shoulder, have not been met.  38 U.S.C.A. §§ 
1155, 5107(a) (West 1991); 38 C.F.R. § 4.118, 
Diagnostic Codes 7804, 7805 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Factual Background

The veteran's service medical records report a shell fragment 
wound to the left shoulder in June 1944.  The veteran 
sustained superficial bullet wounds in the left leg in 
February 1945.  The veteran's separation physical 
examination, dated in September 1945 noted no abnormalities 
of the right upper extremity or the lumbosacral spine.  

A VA examination was conducted in March 1984.  X-ray 
examination of the lumbosacral spine showed degenerative 
changes, and no spondylolysis or spondylolisthesis.  The 
examiner noted that the veteran was able to bend forward 
easily and painlessly.  No findings with regard to the right 
upper extremity were noted.  

By rating decision in April 1984, the RO granted service 
connection for a scar due to gunshot wound of the left lower 
leg and residuals of a fragment wound of the left shoulder, 
with a noncompensable evaluation effective from January 23, 
1984.  The RO further denied service connection for 
degenerative joint disease of the lumbosacral spine.  The 
veteran was notified of this decision under cover letter 
dated in May 1984.  The RO decision is final as to evidence 
of record at the time.  38 U.S.C. § 4005(c) (1982); 38 C.F.R. 
§ 19.192 (1983) (38 U.S.C.A. § 7105(c) (West 1991); 38 C.F.R. 
§ 20.1103 (1998)).  

The veteran filed a request to reopen his claim for service 
connection for "back ailments" in February 1996.  The 
evidence, submitted since the final RO decision in April 
1984, includes statements of the veteran, VA examinations, 
testimony at a hearing before the undersigned, and a letter 
from the veteran's private physician.

In a letter received in March 1996, the veteran stated that 
he developed "pains and aches" when he was 62 years old and 
could no longer hold a job.  

A VA examination for scars was conducted in July 1997.  The 
veteran reported that he was injured in the left lower leg by 
machine-gun fire in 1945.  The veteran stated that the scar 
did not cause any pain or itching.  The veteran further 
reported that his back was injured by a "concussion 
grenade" in 1944.  The examiner noted that the scar was not 
tender or painful and did not itch or cause any limitation of 
motion.  A diagnosis of atrophic scar of the left lower leg 
was reported.  

At a VA examination in August 1997, the veteran reported that 
a grenade hit his back in 1943, which he believed caused his 
present complaints.  The veteran further noted injury to his 
neck and back at the time of the gunshot wound to his left 
leg and trauma when another soldier fell on top of him.  
Physical examination revealed muscle spasm.  X-ray 
examination showed advanced ruptured disk at L4-5 and L5-S1.  

In a statement, received in December 1997, the veteran stated 
that his left shoulder was never wounded.  He reported that 
his right shoulder was injured when another soldier fell on 
the veteran while offloading a ship to go into combat.  He 
stated that he was hit with a concussion grenade in his back.  
The veteran stated that the medic cared for the injury, and 
the veteran was sent back into combat.  He noted that the 
pain began when he was 65 years old.  

At a hearing before the undersigned in September 1998, the 
veteran testified that his back was wounded by a concussion 
grenade and was treated by the corpsman.  Transcript, pp. 3-
4.  The veteran stated that a VA physician informed him that 
his current back pain was the result of the injury reported 
by the veteran.  Transcript, pp. 4-5.  He reported that his 
back began to bother him approximately 15-20 years after 
discharge from service.  Transcript, p. 5.  The veteran 
further reported that another soldier fell on him when the 
rope ladder they were on broke, injuring the veteran's right 
shoulder.  Transcript, p. 6.  

In December 1998, the Board remanded the veteran's appeal to 
reopen the claim for service connection for degenerative 
joint disease of the lumbosacral spine to obtain VA records 
identified by the veteran at the September 1998 hearing.  
In March 1999, the RO requested that the veteran submit any 
statements from physicians indicating that his degenerative 
joint disease of the lumbosacral spine was related to any 
incident of service.  

A VA fee-basis examination was conducted in April 1999.  The 
veteran reported pain in his right shoulder and in his right 
biceps region that radiated into his forearm.  The veteran 
stated that his right shoulder and arm were injured when 
another Marine fell upon him and denied any injury to the 
right shoulder or wrist in the interim.  He stated that his 
low back symptoms were related to the concussion grenade that 
created fragment wounds of the left shoulder.  

The examiner noted low back spasm, loss of range of motion, 
reports of stiffness and aches, with no radicular symptoms.  
Physical examination of the right shoulder showed crepitation 
in the subacromial region with mild impingement pain.  
External and internal rotation was normal with abduction and 
forward flexion to 165 degrees.  The upper right arm revealed 
an old tear of the long head of the right biceps, which was 
bunched laterally and mildly tender.  Full range of motion 
of the left shoulder was noted.  Range of motion testing of 
the thoracolumbar spine revealed flexion to the floor, 
extension of 30 degrees, bending of 40 degrees bilaterally 
and rotation of 45 degrees bilaterally.  The examiner noted 
that normal range of motion was flexion to 6 inches of floor, 
extension of 20 degrees, bending of 30 degrees bilaterally, 
and rotation of 30 degrees bilaterally.  X-ray examination of 
the right shoulder revealed some mild spurring of the 
anterior acromion with the glenohumeral joint and bony 
structures appearing normal.  

The physician reported diagnoses of:  1) Status post gunshot 
wound of the left tibia with no significant abnormalities; 2) 
Status post concussion grenade injury of the left shoulder 
with no objective findings of abnormality; 3) Disc disease 
and osteoarthritis of the low back, which was not service 
related; 4) Arthritis of the right wrist with limited range 
of motion, symptomatic, with possible relationship to old 
injury of the right wrist, service incurred and aggravated; 
and 5) Rupture of the long head of the right biceps tendon 
with mild chronic right shoulder subacromial tendonitis.  The 
physician stated that there was no evidence that the 
concussion grenade created any of the significant 
degenerative joint disease of the lumbar spine.  The examiner 
noted that, based on the history of injury to the right 
shoulder and arm, the veteran's current pain and mild 
weakness in the right upper arm was the result of this 
injury.  He further noted that, based on the history of 
injury to the right wrist, the limitation of motion and 
arthritic problems of the right wrist, would have been 
aggravated by service with degeneration since that time.  

By letter dated in May 1999, M.V., M.D., noted that the 
veteran developed mechanical lower back pain at the age of 
65.  Dr. M.V. noted examination of the veteran's back with a 
finding of slight scoliosis and degenerative joint disease.  



II. Analysis

New and Material Evidence for Degenerative Joint Disease of 
the Lumbosacral Spine

When a claim is denied by the RO and no timely appeal is 
filed, the claim, generally, may not thereafter be reopened 
and granted and a claim based upon the same factual basis may 
not be considered.  38 U.S.C.A. § 7105(c) (West 1991).  
However, if new and material evidence is presented or secured 
with respect to a claim which has been denied, the Secretary 
shall reopen the claim and review the former disposition of 
the claim.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  

When a veteran seeks to reopen a claim based on additional 
evidence, the Board must perform a three-step analysis.  
First, the Board must determine whether the evidence is "new 
and material."  If the Board determines that the veteran has 
produced new and material evidence, the claim is reopened and 
the Board must then determine whether, based upon all the 
evidence and presuming its credibility, the claim as reopened 
is well grounded pursuant to 38 U.S.C. § 5107(a).  Finally, 
if the claim is well grounded, the Board must evaluate the 
merits of the veteran's claim in light of all the evidence, 
after ensuring that the duty to assist has been fulfilled 
under 38 U.S.C. § 5107(b).  Winters v. West, 12 Vet. App. 203 
(1999) (en banc); Elkins v. West, 12 Vet. App. 209 (1999) (en 
banc).

New and material evidence means evidence not previously 
submitted, which is neither cumulative nor redundant, and 
bears directly and substantially upon the specific matter 
under consideration, and which by itself or in connection 
with evidence previously assembled is so significant that it 
must be considered in order to fairly decide the merits of 
the claim.  38 C.F.R. § 3.156(a); see Hodge v. West, 155 F.3d 
1336  (Fed. Cir. 1998).  

For the limited purpose of determining whether to reopen a 
claim, the credibility of the evidence is to be presumed.  In 
addition for the purpose of determining whether a claim is 
well grounded, the credibility of the evidence is presumed.  
However, this presumption does not apply in the adjudication 
of a well-grounded claim.  See Robinette v. Brown, 8 Vet. 
App. 69, 75 (1995); Justus v. Principi, 3 Vet. App. 510, 513 
(1992).

The statements of the veteran since the previous denial of 
his claim for service connection for degenerative joint 
disease of the lumbosacral spine report the incurrence of 
such injury during combat during World War II.  Prior to the 
denial of benefits in April 1984, this history was not of 
record.  Such evidence of service incurrence is both new and 
material to the veteran's claim.  The Board finds that the 
veteran has submitted new and material evidence sufficient to 
warrant reopening the record.  

The Board must now determine whether, based upon all the 
evidence and presuming its credibility, the appellant's claim 
as reopened is well grounded pursuant to 38 U.S.C. § 5107(a).  
"For a claim to be well grounded, there must 
be (1) a medical diagnosis of a current disability; 
(2) medical, or in certain circumstances, lay evidence of 
in[-]service occurrence or aggravation of a disease or 
injury; and (3) medical evidence of a nexus between an in-
service [disease or injury] and the current disability."  
Epps v. Gober, 126 F.3d 1464, 1468 (Fed. Cir. 1997) quoting 
Epps v. Brown, 9 Vet. App. 341, 343-344 (1996).  

In the case of any veteran who engaged in combat with the 
enemy in active service with the military, the Secretary is 
required to accept as sufficient proof of service connection 
of any disease or injury alleged to have been incurred in or 
aggravated by such service, satisfactory lay or other 
evidence of service incurrence or aggravation of such injury 
or disease, if consistent with the circumstances, conditions, 
or hardship of such service, notwithstanding the fact that 
there is no official record of such incurrence or aggravation 
in such service.  Service connection of such injury or 
disease may be rebutted by clear and convincing evidence to 
the contrary.  38 U.S.C.A. § 1154(b) (West 1991); see also 38 
C.F.R. § 3.304(d) (1998).  Section 1154(b) provides a factual 
basis upon which a determination can be made that a 
particular disease or injury was incurred or aggravated in 
service, but not a basis to link etiologically the condition 
in service to the current condition.  See Arms v. West, 12 
Vet. App. 188 (1999); Brock v. Brown, 10 Vet. App. 155, 162 
(1997); Libertine v. Brown, 9 Vet. App. 521, 524 (1996); 
Caluza, 7 Vet. App. at 507.  

In the instant case, the veteran has submitted evidence of a 
current disability.  The medical records show a diagnosis of 
degenerative joint disease of the lumbosacral spine.  He has 
also testified and stated repeatedly that his back was 
injured by a concussion grenade during service in World War 
II.  For the purposes of establishing a well-grounded claim, 
the credibility of the evidence is presumed.  See Robinette 
v. Brown, 8 Vet. App. 69, 75 (1995).

However, the record contains no competent evidence of a nexus 
between the veteran's current back disability and any 
incident of his military service including the reported 
concussion grenade injury.  The issue of whether the 
veteran's degenerative joint disease is related to his period 
of military service involves a medical diagnosis or opinion 
as to medical causation; thus competent medical evidence is 
required.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  
The record does not reflect that the veteran has a medical 
degree or qualified medical experience.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  Thus, although he is 
competent to testify as to observable symptoms, such as pain, 
he is not competent to provide evidence or opinion that the 
observable symptoms are manifestations of chronic pathology 
or diagnosed disability.  See Savage v. Gober, 10 Vet. App. 
489, 497 (1997).

The physician in April 1999 indicated that the veteran's disc 
disease and osteoarthritis of the low back were not service 
related.  Although there is no reason to doubt the veteran's 
statements as to his injury during service, those statements 
are not, in themselves, sufficient to well ground the 
veteran's claim.  The presumption under 38 U.S.C. § 1154(b) 
does not aid the veteran in establishing a nexus between his 
current condition and the service incident, and without such 
a nexus, the veteran's claim cannot be well grounded.  

The Board recognizes that the Court has held that there is 
some duty to assist in the completion of an application for 
benefits under 38 U.S.C.A. § 5103 (West 1991) even where the 
claim appears to be not well grounded.  Beausoleil v. Brown, 
8 Vet. App. 459, 465 (1996); Robinette v. Brown, 8 Vet. App. 
69, 79-80 (1995).  The appellant has not identified any 
medical evidence that has not been submitted or obtained, 
which would support a well-grounded claim.  Thus, VA has 
satisfied its duty to inform the veteran under 38 U.S.C.A. 
§ 5103(a).  See Slater v. Brown, 9 Vet. App. 240, 244 (1996).


Service Connection for Residuals of a Right Shoulder Injury

Service connection may be established where the evidence 
demonstrates that an injury or disease resulting in 
disability was contracted in the line of duty coincident with 
military service, or if pre-existing such service, was 
aggravated therein.  38 U.S.C.A. § 1110 (West 1991); 
38 C.F.R. § 3.303 (1998).  

When a disability is not initially manifested during service 
or within an applicable presumptive period, service 
connection may nevertheless be granted for any 
disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in or aggravated by service.  
See 38 U.S.C.A. § 1113(b) (West 1991); 38 C.F.R. § 3.303(d).  

The threshold question to be answered in the veteran's appeal 
is whether he has presented evidence of a well-grounded 
claim.  Under the law, a person who submits a claim for 
benefits shall have the burden of submitting evidence 
sufficient to justify a belief by a fair and impartial 
individual that the claim is well grounded.  38 U.S.C.A. 
§ 5107(a); Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).  
A claim need not be conclusive but only possible to satisfy 
the initial burden of § 5107(a).  Murphy v. Derwinski, 1 Vet. 
App. 78, 81 (1990).  If a claim is not well grounded, the 
application for service connection must fail, and there is no 
further duty to assist the veteran in the development of his 
claim.  38 U.S.C.A. § 5107, Murphy, 1 Vet. App. 78 (1990).  

As noted above, "for a claim to be well grounded, there must 
be (1) a medical diagnosis of a current disability; 
(2) medical, or in certain circumstances, lay evidence of 
in[-]service occurrence or aggravation of a disease or 
injury; and (3) medical evidence of a nexus between an in-
service [disease or injury] and the current disability. Where 
the determinative issue involves medical causation, competent 
medical evidence to the effect that the claim is plausible is 
required." Epps, 126 F.3d at 1468; see 38 C.F.R. 
§§ 3.303, 3.307, 3.309; Caluza v. Brown, 7 Vet. App. 498, 506 
(1995).  For the purpose of determining whether a claim 
is well grounded, the credibility of the evidence is 
presumed.  See Robinette, 8 Vet. App. at 75. 

The veteran has submitted evidence of current right upper 
extremity conditions.  The examination in April 1999 
concluded that pain and biceps pathology in the right arm 
were attributable to the reported service injury.  

The veteran's service medical records contain no report of 
complaints, diagnoses or opinions of right shoulder, arm or 
wrist pain or pathology.  The veteran's separation physical 
examination noted no complaints or diagnoses or right 
shoulder, arm or wrist pain or pathology or history of right 
upper extremity injury.  However, the veteran stated that he 
injured his right shoulder, arm and wrist during service when 
another Marine fell on him.  

Based on the veteran's statements and the April 1999 
physician's conclusion, the Board finds that the veteran's 
claim for service connection for a right upper extremity 
condition is well grounded.  38 U.S.C.A. §5107(a) (West 
1991).  The VA has a duty to assist the veteran in the 
development of all facts pertinent to her claim.  38 U.S.C.A. 
§ 5107(a); 38 C.F.R. § 3.103(a) (1998).  The claims folder 
contains all available service medical records and the RO has 
requested and received the available reports of VA medical 
examinations.  The veteran has not identified any post-
service VA or private treatment of his service connected 
disabilities or any disorder associated with his claim for 
service connection.  The representative has requested that 
the Board proceed with a decision in this appeal.  It appears 
that all possible development has been completed, and the VA 
has satisfied its duty to assist the veteran under these 
circumstances.  38 U.S.C.A. § 5107(a).

There is no doubt in the record that the veteran served in 
combat and was decorated for such service.  The veteran 
testified that his right shoulder was injured when another 
Marine fell on him while offloading a ship to go into combat.  
At his examination in April 1999, the veteran indicated that 
the injury occurred proximately to a combat event.  There is 
some ambiguity as to the precise time and circumstance of the 
right shoulder injury.  It is clear, however, that the 
veteran has described a set of circumstances that are 
consistent with application of the provisions of 38 U.S.C.A. 
§ 1154(b).  The record contains no clear and convincing 
evidence rebutting the presumption of inservice occurrence of 
a right shoulder injury.  See Arms, 12 Vet. App. 188.  Unlike 
the veteran's degenerative joint disease of the lumbosacral 
spine, the record does contain a competent medical opinion 
providing a nexus between his report of combat incurrence and 
current disability. 

Evaluation of Service-Connected Scars

In general, an allegation of increased disability is 
sufficient to establish a well-grounded claim seeking an 
increased rating.  Proscelle v. Derwinski, 2 Vet. App. 629, 
632 (1992).  In the instant case, there is no indication that 
there are additional records, which have not been obtained 
and which would be pertinent to the present claims.  Thus, no 
further development is required in order to comply with VA's 
duty to assist mandated by 38 U.S.C.A. § 5107(a).

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Schedule), 38 C.F.R. 
Part 4 (1998).  The percentage ratings contained in the 
Schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and the residual conditions in civil occupations.  38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1 (1998).  In determining the 
disability evaluation, the VA has a duty to acknowledge and 
consider all regulations which are potentially applicable 
based upon the assertions and issues raised in the record and 
to explain the reasons and bases for its conclusion.  
Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).  
Governing regulations include 38 C.F.R. §§ 4.1, 4.2, which 
require the evaluation of the complete medical history of the 
veteran's condition.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Where there 
is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria for 
that rating.  Otherwise the lower rating will be assigned.  
38 C.F.R. § 4.7 (1998).  All benefit of the doubt will be 
resolved in the veteran's favor.  38 C.F.R. § 4.3 (1998).

Under the Schedule, superficial scars, which are tender and 
painful on objective demonstration, warrant a 10 percent 
evaluation.  38 C.F.R. § 4.118, Diagnostic Code 7804.  Other 
scars are evaluated on the limitation of function of the part 
affected.  38 C.F.R. § 4.118, Diagnostic Code 7805.  

In the instant case, the examiner in April 1999 noted no 
significant abnormalities of the left tibia and no objective 
findings of abnormality of the left shoulder.  VA examination 
in July 1997 noted that the left leg scar was not tender or 
painful.  There is no evidence of any limitation of function 
of either the left tibia or the left shoulder due to the 
scars.  The Board finds that the evidence preponderates 
against a compensable evaluation for service-connected scars 
of the left tibia and left shoulder.  


ORDER

The application to reopen the claim of service connection for 
degenerative joint disease of the lumbar spine is granted.

Entitlement to service connection for degenerative joint 
disease of the lumbosacral spine is denied.

Entitlement to service connection for residuals of a right 
shoulder injury is granted.

Entitlement to compensable evaluations for service-connected 
scars due to gunshot wound of the left lower leg and fragment 
wound of the left shoulder is denied.  



		
	John E. Ormond, Jr.
	Member, Board of Veterans' Appeals

 

